Earle, J.
delivered the opinion of the court. In the. only bill of excepti ms filed in this cause, there are two. opinions delivered by Montgomery county court, unfavourable to the claims of the appellant. In the one the court decide, that the lands atiached are not subject to condemnation for the debt of the appellant; and by the other, they refuse on his prayer to instruct the jury, that the defendant had no right to set off against the appellant’s claim for rents coming into the defendant’s hands after laying the attachment, their demand for 0300 stated in their affidavit to have been overpaid Heeding on account of the personal estate..
Without examining or adopting the reasons assigned for either oí those opinions, this court affirm this judgment.
The appellant was not entitled to have condemnation of any part of the property attached in this case, having *454failed to show himself of that description of'persons who, have a right to issue an attachment under the provisions of the act of 1795, ch. 56. By that act the remedy is confined- to citizens of this state, or some-other of the United Slates, and it no where appears on the face of this record, that the appellant is either the one or the other. On the contrary it appears, that he resides, and always lias resided m George Town, in the District of Columbia, being neither a citizen of Maryland, nor of any other of the United- States, but a citizen of that district of territory only. .The case of Shivers vs. Wilson, determined in this court, (5 Harr. & Johns 130,) is decisive of this question, being a case in all respects analagous to this. There, as here, the plaintiff in the inferior court is described to be q citizen of the United States, without designating him a citizen of Maryland, or some of the. United States, and his case was decided not to be within the provisions of the aforesaid act of 1795, ch. 56.
The appellant here having failed to bring his.case within the provisions of that act, the court below were, right in deciding that the lands attached were not liable to^ con» demnation for his debt, and in refusing to give any opinion b;iat might enable him to. recover.
JUDGMENT APEÍRMED,,